Citation Nr: 1814258	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service with the United States Marine Corps from May 1967 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in April 2009.  Thereafter, the case was transferred to the RO in Manila, the Republic of the Philippines.

This case was previously before the Board in October 2013 and in August 2016, when it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran does not have residuals of TBI that is etiologically related to a head injury during his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in January 2009, prior to the issuance of the March 2009 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations.  In addition, pursuant to the October 2013 remand, VA obtained additional treatment records and afforded the Veteran a VA examination in March 2014.  Thereafter, pursuant to the August 2016 remand, VA obtained a second VA examination and opinion in November 2017.  VA has complied with its duty to assist the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends that he sustained several head injuries during active service, to include a TBI.  In this regard, he reported that he was assaulted by several men who hit him in the head.  He also reported that he was thrown to the ground by an explosion in the Republic of Vietnam and might have hit his head, although he does not remember the incident well.  The Veteran asserted that, while on a ship in service, the mast crashed down and he was thrown down and might have hit his head.  He also reported that he hit his head on an aircraft door that resulted in stitches. 

Service treatment records demonstrate that the Veteran hit his head on an aircraft door in January 1970 that resulted in stitches for a one and a half inch laceration on the top side of his left head.  There is no mention of any loss of consciousness, and the examiner noted that there was "no disability" as a result of this incident and the Veteran was subsequently returned to duty.  There is no reference to any of the other aforementioned incidents described by the Veteran.  The April 1971 separation physical examination is negative for a diagnosis of a concussion, head injury, or residuals of a concussion or head injury.

Post-service VA outpatient treatment records dated in 2005 to the present demonstrate a reported history of a motorcycle accident in 1972 that resulted in a loss of consciousness for five days and broken bones around an eye.  An August 2008 private neuropsychological evaluation performed by M.C., Psy.D. also notes the 1972 motorcycle accident.  M.C. diagnosed dementia and mood disorder due to a severe traumatic brain injury that resulted from the motorcycle accident.  

The Veteran underwent a VA examination in March 2014.  At the time, the Veteran reported that he served in Vietnam, but denied any direct combat experience.  He stated that he was involved in a post-service motorcycle accident in 1972 and lost consciousness for five days.  The Veteran asserted that his in-service head injury was aggravated by his post-service motorcycle accident.  He stated that the post-service accident led to his current cognitive problems, to include mild memory loss, attention and concentration problems, and difficulty with executive functioning. Upon examination and review of the record, the examiner diagnosed mood disorder due to remote head injury.  The examiner noted that the Veteran's current memory function test gave him the impression the Veteran had high average intellectual functioning, which led him to doubt a severe cognitive impairment that the Veteran alluded to.  Thus, the examiner found that the Veteran's claim of TBI prior to the 1972 motorcycle accident was not established.  The examiner concluded that the Veteran's complaint of memory loss was "most likely" due to the head trauma that occurred in 1972.  

The Veteran underwent a second VA examination in November 2017.  A VA neurologist examined the Veteran and provided a second opinion with respect to the claimed residuals of a claimed in-service TBI.  The examiner reviewed the record and found that it was "less likely" than not that the Veteran's claimed residuals of TBI were incurred in service, to include the incident in January 1970, when the Veteran hit his head on an aircraft door that resulted in stitches.  The examiner noted that the service treatment records demonstrate that the January 1970 incident resulted in no disability and the Veteran's return to duty, as there was no clinical observation, diagnosis, or treatment for concussion.  The examiner noted that the service treatment records dated after the January 1970 incident are silent for subjective complaints or reports of any symptoms consistent with a concussion during active service.  Finally, the examiner noted that the April 1971 separation physical examination is negative for a diagnosis of a concussion, head injury, or residuals of a concussion or head injury.  The examiner acknowledged the Veteran's reported experiences, to include the in-service head injury, and indicated that not all head injuries caused a concussion or TBI.  The examiner explained that the natural history of a concussion/TBI is for all symptoms to be present and at worst severity initially at the time of the injury, and then to rapidly resolve without residuals within days to weeks.  The examiner noted that the medical record is imperative in making the diagnosis, evaluating the severity of the condition and legitimizing the possible longer term consequences of the injury, especially when the diagnosis is being made or evaluated in retrospect.  The examiner noted the Veteran's service and post-service treatment records and found no medical documentation of continued sequelae from the in-service incident.  

The Board recognizes that the Veteran might sincerely believe that his residuals of TBI are related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report his symptoms, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of the disability at issue.  In any event, the Veteran's lay opinion is clearly of less probative value than the VA medical opinions against the claim.

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for residuals of TBI is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


